                                                                               Page 1 of 2

                    UNITED STATES DISTRICT COURT FOR THE
                       NORTHERN DISTRICT OF FLORIDA
                             PENSACOLA DIVISION

GABRIEL KENON,
Inmate No. 372356,
      Plaintiff,

vs.                                                Case No.: 3:20cv3660/LAC/EMT

S. MAY, WARDEN, et al.,
     Defendants.
_______________________/

                                        ORDER

        The chief magistrate judge issued a Report and Recommendation on March

30, 2021 (ECF No. 10). The parties were furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title

28, United States Code, Section 636(b)(1). No objections have been filed.

        Having considered the Report and Recommendation, I have determined it

should be adopted.

        Accordingly, it is ORDERED:

        1.      The chief magistrate judge’s Report and Recommendation (ECF No.

10) is adopted and incorporated by reference in this order.

        2.      Plaintiff’s claims are DISMISSED with prejudice for failure to state a

claim        upon   which   relief   may   be   granted   pursuant   to   28    U.S.C.
                                                                         Page 2 of 2

§§ 1915(e)(2)(B)(ii), 1915A(b)(1).

       3.     The clerk of court is directed to enter judgment in accordance with

this order and close the case.

       DONE AND ORDERED this 21st day of May, 2021.



                                  s/L.A. Collier
                                 LACEY A. COLLIER
                                 SENIOR UNITED STATES DISTRICT JUDGE




Case No.: 3:20cv3660/LAC/EMT
